Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Regarding the independent claims, the closest prior art, WO 2016177583 discloses an induction hob (1), a switch (20, switching element) in a control loop (p. 9), a control entity (11), an induction coil (21) that receives pulsed power through the switch (p. 10) and cookware that is heated (p. 1), a control loop with cycles is performed (Fig. 5) where a correction value/relative coefficient is calculated based on the power and voltage values measured (claims 1 and 2), the correction value is compared to a relative coefficient (claim 7, reference value).  None of the references discloses a combination of frequency information and power information received by the control entity and used with a comparison coefficient as in WO 201617783 and deciding based on the comparison result to either perform a new control cycle loop or stop the control loop and restart after updating an operating parameter of the switching element. Nor does any reference disclose a reason for combining these elements with a system or method as in WO 201617783.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761